DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/12/2020.  In virtue of the communication:
Claims 1-18 are pending in the instant application (with claim(s) 16 are duplicated).
The references cited in the Information Disclosure Statement (IDS) filed on 02/15/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:
Claim 16 (2nd claim) should be changed to claim 17 because it is duplicated of previous claim 16.
Claim 17 should be changed to claim 18.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-10 of U.S. Patent No. 10,849,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 6-10 of U.S. Patent ‘198 include the limitations that recited in claims 1, 2 and 7-12 of the instant application, which are indicated as below:

Patent 10,849,198 B2
Instant Application
1. A thermal foldback control system electrically connected to a light emitting diode (LED) driver, the thermal foldback control system comprising: a temperature sensitive circuit configured to output a reference voltage based on a first resistance and a second resistance, the reference voltage related to a reference point; and a regulator configured to control a driver output of the LED driver based on the reference voltage; wherein the reference point is located at at least one selected from the group consisting of the LED driver and an LED engine.
1. A thermal foldback control system comprising: a temperature sensitive circuit configured to output a reference voltage corresponding to a temperature of at least one selected from a group consisting of a light emitting diode (LED) driver, a LED engine, and a LED; wherein a driver output of the LED driver is based on the reference voltage.
7. The thermal foldback control circuit of claim 1, further comprising a regulator.

2. The thermal foldback control circuit of claim 1, wherein the driver output powers one or more light emitting diodes (LEDs).
2. The thermal foldback control circuit of claim 1, wherein the driver output powers one or more light emitting diodes (LEDs).
6. The thermal foldback control circuit of claim 1, wherein the regulator is a shunt regulator.
8. The thermal foldback control circuit of claim 7, wherein the regulator is a shunt regulator.
7. The thermal foldback control circuit of claim 1, wherein the regulator includes at least one selected from the group consisting of a Zener diode, an avalanche breakdown diode, and a voltage regulator tube.
9. The thermal foldback control circuit of claim 7, wherein the regulator includes at least one selected from a group consisting of a Zener diode, an avalanche breakdown diode, and a voltage regulator tube.
8. The thermal foldback control circuit of claim 1, wherein the regulator decreases a drive current in response to the reference voltage crossing a predetermined threshold.
10. The thermal foldback control circuit of claim 7, wherein the regulator decreases a drive current in response to the reference voltage crossing a predetermined threshold.
9. The thermal foldback control circuit of claim 8, wherein the predetermined threshold is related to a predetermined temperature at the reference point.
11. The thermal foldback control circuit of claim 10, wherein the predetermined threshold is related to a predetermined temperature at the reference point.
10. The thermal foldback control circuit of claim 1, further comprising a capacitor in a parallel-type configuration with a second resistance component providing the second resistance.
12. The thermal foldback control circuit of claim 1, further comprising a capacitor in a parallel-type configuration with a second resistance component providing the second resistance.


Claims 1, 2 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7 and 9 of U.S. Patent No. 10,412,804 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-7 and 9 of U.S. Patent ‘804 include the limitations that recited in claims 1, 2 and 7-12 of the instant application, which are indicated as below:

Patent 10,412,804 B2
Instant Application
1. A thermal foldback control system electrically connected to a light emitting diode (LED) driver, the thermal foldback control system comprising: a temperature sensitive circuit having first and second resistances that vary in response to a temperature at a reference point, wherein the temperature sensitive circuit outputs a reference voltage based on the first and second resistances; and a shunt regulator configured to control a driver output of the LED driver based on the reference voltage.
1. A thermal foldback control system comprising: a temperature sensitive circuit configured to output a reference voltage corresponding to a temperature of at least one selected from a group consisting of a light emitting diode (LED) driver, a LED engine, and a LED; wherein a driver output of the LED driver is based on the reference voltage.
7. The thermal foldback control circuit of claim 1, further comprising a regulator.
8. The thermal foldback control circuit of claim 7, wherein the regulator is a shunt regulator.
2. The thermal foldback control circuit of claim 1, wherein the driver output powers one or more light emitting diodes (LEDs).
2. The thermal foldback control circuit of claim 1, wherein the driver output powers one or more light emitting diodes (LEDs).
5. The thermal foldback control circuit of claim 1, wherein the shunt regulator includes at least one selected from the group consisting of a Zener diode, an avalanche breakdown diode, and a voltage regulator tube.
9. The thermal foldback control circuit of claim 7, wherein the regulator includes at least one selected from a group consisting of a Zener diode, an avalanche breakdown diode, and a voltage regulator tube.
6. The thermal foldback control circuit of claim 1, wherein the shunt regulator decreases a drive current in response to the reference voltage crossing a predetermined threshold.
10. The thermal foldback control circuit of claim 7, wherein the regulator decreases a drive current in response to the reference voltage crossing a predetermined threshold.
7. The thermal foldback control circuit of claim 6, wherein the predetermined threshold is related to a predetermined temperature at the reference point.
11. The thermal foldback control circuit of claim 10, wherein the predetermined threshold is related to a predetermined temperature at the reference point.
9. The thermal foldback control circuit of claim 1, further comprising a capacitor in a parallel-type configuration with the second resistor.
12. The thermal foldback control circuit of claim 1, further comprising a capacitor in a parallel-type configuration with a second resistance component providing the second resistance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “the reference point” that is not clear.  There is insufficient antecedent basis for this limitation in the claim.  “The reference point” is not previously recited in claims 1, 7 or 10.
Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Pub. 2014/0176111 A1).
Regarding claim 1, Kim discloses a thermal foldback control system (Figs. 1-2)  comprising:
a temperature sensitive circuit (100) configured to output a reference voltage (V2) corresponding to a temperature of at least one selected from a group consisting of a light emitting diode (LED) driver (Figs. 1-2), a LED engine, and a LED; and
wherein a driver output (OUT) of the LED driver based on the reference voltage (Figs. 1-2, pars [0025]-[0033]).
Regarding claim 2, Kim discloses the thermal foldback control circuit, wherein the driver output powers one or more light emitting diodes (LEDs) (see Abstract).
Regarding claim 3, Kim discloses the thermal foldback control circuit, wherein the reference voltage (V2) is based on a first resistance is from a first resistance component (R12) and a second resistance is from a second resistance component (R13) (Figs. 1-2).
Regarding claim 4, Kim discloses the thermal foldback control circuit, wherein the first resistance component is at least one selected from the group consisting of a negative temperature coefficient (NTC) type thermistor and a positive temperature coefficient (PTC) type thermistor (NTC thermistor, Figs. 1-2, par [0027]).
Regarding claims 7 and 8, Kim discloses the thermal foldback control circuit, further comprising a regulator/shunt regulator (200, Figs. 1-2, par [0030]).
Regarding claim 10, Kim discloses the thermal foldback control circuit, wherein the regulator decreases a drive current in response to the reference voltage crossing a predetermined threshold (par [0031]).
Regarding claim 13, Kim discloses a method of controlling power to one or more light emitting diodes (LEDs) (Figs. 1-2), the method comprising:
outputting, via a temperature-sensitive circuit (R12, R13), a reference voltage (V2) corresponding to a temperature of at least one selected from a group consisting of a light emitting diode (LED) driver (Figs. 1-2), a LED engine, and a LED; and
controlling one or more LEDs based on the reference voltage (V2) (see Abstract, Figs. 1-2).
	Regarding claim 14, Kim discloses the method wherein the LEDs are controlled via the LED driver (driver as in Figs. 1-2)
	Regarding claim 15, Kim discloses the method wherein the reference voltage (V2) is based on a first resistance is from a first resistance component (R12) and a second resistance is from a second resistance component (R13) (Figs. 1-2).
Regarding claim 16, Kim discloses the method wherein the first resistance component is at least one selected from the group consisting of a negative temperature coefficient (NTC) type thermistor and a positive temperature coefficient (PTC) type thermistor (NTC thermistor, Figs. 1-2, par [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above, and further in view of Sarmadi (U.S. Pub. 2014/0139108 A1).
Regarding claims 5 and 17, Kim discloses all of the limitations as claimed except the second resistance component is at least one selected from the group consisting of a negative temperature coefficient (NTC) type thermistor and a positive temperature coefficient (PTC) type thermistor.
However, as evidenced by Sarmadi, providing the second resistance component is a NTC type thermistor (TH2, Fig. 4, par [0049]) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Kim with the second NTC thermistor as taught by Sarmadi in order to sense temperature across the lighting system so that control the current supplied to the LEDs (par [0050] of Sarmadi).
Regarding claim 9, Kim discloses all of the limitations as claimed except the regulator includes at least one selected from the group consisting of a Zener diode, an avalanche breakdown diode, and a voltage regulator tube.
However, as evidenced by Sarmadi, providing the regulator is a Zener diode (U1) (Fig. 4, par [0049]) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Kim with the regulator is a Zener diode as taught by Sarmadi in order to control the current supplied to the LEDs when the thermistors detect the change in temperature of the lighting system (pars [0049]-[0050] of Sarmadi)

Allowable Subject Matter
Claims 6, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all of the 112 rejection above are overcome.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844